Citation Nr: 1420292	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 1954.  He also served in the Army National Guard, including periods of active duty for training (ACDUTRA) from November 1977 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he was diagnosed with diabetes mellitus, type II, during a period of ACDUTRA in the National Guard.  The evidence of record reflects that the Veteran was diagnosed with diabetes mellitus in approximately August 1981 or 1983.   See June 1988 letter from R.F., M.D; August 2010 claim.  The Veteran had active duty for training from August 8, 1981, to August 22, 1981, and in June 1983.  The Veteran requested his VA treatment records from 1978 to 1999.  The Veteran's VA treatment records from 1997 to present have been associated with the claims file.  As VA treatment records from prior to 1997 have not been associated with the claims file and are relevant to the Veteran's claim, particularly records from the early 1980s, the claim must be remanded to obtain the records.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty.  In the instant case, there is no VA examination opinion related to this theory of entitlement of record.  As the June 1988 letter from Dr. R.F. indicates that the Veteran was diagnosed with diabetes in August 1981, and the Veteran had ACDUTRA from August 8, 1981, to August 22, 1981, the  evidence of record suggests the Veteran has currently diagnosed diabetes that may have been incurred during a period of ACDUTRA. In light of the foregoing, the Board finds a remand for an appropriate VA examination and opinion addressing whether diabetes mellitus was first manifest or otherwise related to ACDUTRA service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified that he was diagnosed with diabetes at Methodist Hospital of Indianapolis.  See Board Hearing Transcript at p. 4.  These records have not been obtained.  On remand, an attempt should be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for Methodist Hospital of Indianapolis records from 1981 through 1988.  If records are requested and no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from prior to 1997, particularly the records from 1981 to 1984.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above, schedule the Veteran for a VA examination to obtain opinions as to the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus had its onset during or is related to the Veteran's service, to include his periods of ACDUTRA.

(b)  Whether the Veteran's diabetes mellitus was permanently increased beyond its natural progression during any period of ACDUTRA.

Forward the claims folder to the VA examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for diabetes mellitus, type II.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



